PER CURIAM.
R.C. appeals the circuit court's judgment appointing J.C. as D.R.C.'s guardian after both of D.R.C.'s parents died. Finding that the circuit court's judgment was not unsupported by substantial evidence, against the weight of the evidence, or an erroneous declaration or application of the law, we affirm the judgment of the circuit court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).